In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00170-CR



       DAVID DEWAYNE GORDON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1524841




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       David Dewayne Gordon has filed a motion to dismiss this appeal. The motion was signed

by both Gordon and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.



                                               Ralph K. Burgess
                                               Justice

Date Submitted:      January 31, 2017
Date Decided:        February 1, 2017

Do Not Publish




                                              2